Detailed Action
This action is in response application filed on 09/24/2020 claiming foreign priority to Japanese Application JP2020-007033 filed on 01/20/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 09/24/2020 are accepted. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihama et al. (US 2018/0007217 A1, referred hereinafter as D1) in view of Gilra et al. (US 2014/0250411 A1, referred hereinafter as D2). 
	
As per claim 1, D1 discloses,
An information processing apparatus comprising, (D1, title, abstract).  
a processor configured to acquire operation history of data used in a target operation, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses storing/acquire operation history of data used in a target operation).   
and arrange and display images representing the data in accordance with a chronological order represented by the operation history on a display, (D1, 0021-0029, 0032-0034, 0049-0050, figure 8-10 discloses storing/acquire operation history of data used in a target operation and arrange and display images representing the data (e.g. data in at least columns labeled “additional information”, “associated information) in accordance with a chronological order represented by the operation history on a display (see figures 5, 7, and 9).  The examiner notes that data in the above figures 7 and 9, the noted columns include textual data, where each character of the text is a glyphs which is an image (Glyph: An image used in the visual representation of characters; roughly speaking, how a character looks.  See, https://www.computer-dictionary-online.org/definitions-g/glyph.html)). 
As noted above, D1 arguably discloses displaying of images representing the data; nevertheless, for the sake of clarify/completeness, D2 also displaying of images representing the data.
In particular, D2 (0006, 0021, figure 2b-2g) shows/discloses history and/or undo/redo selection (element 207) including displaying of images representing the data from various layers/documents as the layers/documents are edited.
isplaying of images representing the data.  This would have been obvious for the purpose of allowing user to easily move/scroll between layers and/or make selection of objects/layers as disclosed by D2.  

	  
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the data includes first data edited in the target operation, wherein the operation history includes editing date and time of the first data, and wherein the processor arranges and displays first images representing the first data in an order corresponding to the editing date and time, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the data includes first data edited in the target operation (e.g. see figure 7, “input” of password), wherein the operation history includes editing date and time of the first data, and wherein the processor arranges and displays first images representing the first data in an order corresponding to the editing date and time (e.g. see figure 7, and 9, list of operation in chronological order).  The examiner notes that data in the above noted columns include textual data, where each character of the text is a glyphs which is an image (Glyph: An image used in the visual representation of characters; roughly speaking, how a character looks.  See, https://www.computer-dictionary-online.org/definitions-g/glyph.html).  Alternatively, see D2 (0006, 0021, figure 2b-2g) shows/discloses history and/or isplaying of images representing the data from various layers/documents as the layers/documents are edited )

As per claim 3, the rejection of claim 2 further incorporated, D2 further incorporated, D1 discloses,
wherein the operation history includes editing history of the first data, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the operation history includes editing history of the first data (e.g. see figure 7, “input” of password,  see figure 7, and 9, list of operation in chronological order)). 
and wherein in accordance with an operation for selecting one of the first images, (D1, 0021-0029, 0032-0034,  0049-0050, 0059, figure 8-10 discloses operation selecting one of the first images (e.g. see para 0059-0060, selection of operation data/column/cell)).  
the processor displays corresponding first data on the display in a display format in which an edited part represented by the editing history is highlighted, (D1, 0021-0029, 0032-0034,  0049-0050, 0059-0062, figure 8-10 discloses operation selecting one of the first images (e.g. see para 0059-0062, selection of operation/data/column/cell causes the cell or row/column to be colored)).  

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein the editing history includes history of a plurality of editing processes, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the editing history includes history of a plurality of editing processes (e.g. see figure 7, “input” of password,  see figure 7, and 9, list of operation in chronological order)).  
and wherein the processor is configured to display an operation image used for an operation for specifying a reference point in time included in a period during which the plurality of editing processes are performed on the display, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses and wherein the processor is configured to display an operation image used for an operation for specifying a reference point in time included in a period during which the plurality of editing processes are performed on the display (e.g. see figure 7/9, where various edits having associated time stamps.).    
D1 fails to expressly disclose - and display, when the operation for specifying the reference point in time is performed on the operation image, the first data such that a part that was edited after the reference point in time represented by the editing history returns to a state before being edited.
In particular, D2 (0006, 0021, figure 2b-2g) shows/discloses history and/or undo/redo selection (element 207) including display, when the operation for specifying the reference point in time is performed on the operation image, the first data such that a part that was edited after the reference point in time represented by the editing history returns to a state before being edited.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of allowing user  

As per claim 5, the rejection of claim 2 further incorporated, D1 discloses,
wherein the data includes the first data and second data that were displayed without being edited in the target operation, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the data includes the first data and second data that were displayed without being edited in the target operation (e.g. open, move, save operations as shown in figure 7)). 
and wherein the processor displays second images representing the second data in a manner distinguished from the first images, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the processor displays second images representing the second data in a manner distinguished from the first images (e.g. data is displayed in different rows or has different time stamps etc.)).

As per claim 6, the rejection of claim 3 further incorporated, D1 discloses,
wherein the data includes the first data and second data that were displayed without being edited in the target operation, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the data includes the first data and second data that were displayed without being edited in the target operation (e.g. open, move, save operations as shown in figure 7)).  
and wherein the processor displays second images representing the second data in a manner distinguished from the first images, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the processor displays second images representing the second data in a manner distinguished from the first images (e.g. data is displayed in different rows or has different time stamps etc.)).

As per claim 7, the rejection of claim 4 further incorporated, D1 discloses,
wherein the data includes the first data and second data that were displayed without being edited in the target operation, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the data includes the first data and second data that were displayed without being edited in the target operation (e.g. open, move, save operations as shown in figure 7)).  
and wherein the processor displays second images representing the second data in a manner distinguished from the first images, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the processor displays second images representing the second data in a manner distinguished from the first images (e.g. data is displayed in different rows or has different time stamps etc.)).

Asp per claim 8, the rejection of claim 5 further incorporated, D1 discloses,
wherein the operation history includes display date and time of the second data, and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the operation history includes display date and time of the second data (e.g. see figure 7 plurality of rows of data/operation and associated date and time), and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time (e.g.,  see figure 7, and 9, list of operation in chronological order)). *0+

As per claim 9, the rejection of claim 6 further incorporated, D1 discloses,
wherein the operation history includes display date and time of the second data, and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the operation history includes display date and time of the second data (e.g. see figure 7 plurality of rows of data/operation and associated date and time), and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time (e.g.,  see figure 7, and 9, list of operations in chronological order). 

As per claim 10, the rejection of claim 7 further incorporated, D1 discloses,
wherein the operation history includes display date and time of the second data, and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses wherein the operation history includes display date and time of the second data (e.g. see figure 7 plurality of rows of data/operation and associated date and time), and wherein the processor arranges and displays second images representing the second data on the display in an order corresponding to the display date and time (e.g.,  see figure 7, and 9, list of operations in chronological order).

As per claim 11, the rejection of claim 8 further incorporated, D1 discloses,
wherein the processor displays the second images in a region different from a region in which the first images are displayed, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9).

As per claim 12, the rejection of claim 9 further incorporated, D1 discloses,
wherein the processor displays the second images in a region different from a region in which the first images are displayed, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9).

As per claim 13, the rejection of claim 9 further incorporated, D1 discloses,
wherein the processor displays the second images in a region different from a region in which the first images are displayed, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9).

As per claim 20:
Claim 20 is a medium claim corresponding to apparatus claim 1 and is of substantially same scope.
Accordingly, claim 20 is rejected under the same rational as set forth for claim 1.  

Claim 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihama et al. (US 2018/0007217 A1, referred hereinafter as D1) in view of Gilra et al. (US 2014/0250411 A1, referred hereinafter as D2) in view of Li et al. (US 2020/0125671 A1, referred hereinafter as D3). 


As per claim 14, the rejection of claim 5 further incorporated, D1 discloses,
wherein the operation history includes display duration of the second data, and wherein in accordance with an operation for selecting one of the second images, (D1, 0021-0029, 0032-0034, 0049-0062, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9, 
D1 fails to expressly disclose - the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display.
In particular, D3 (0020, 0029-0036) shows/discloses the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display (e.g. D3 discloses adding tags to content based on viewing/gaze threshold amount of time or based on different levels of threshold times (e.g. not read, skimmed, read)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose determining topics/portions of interest in a document, and displaying those portions to a user a disclosed by D3. 


As per claim 15, the rejection of claim 6 further incorporated, D1 disclose, 
wherein the operation history includes display duration of the second data, and wherein in accordance with an operation for selecting one of the second images, (D1, 0021-0029, 0032-0034, 0049-0062, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9, 
D1 fails to expressly disclose - the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display.
In particular, D3 (0020, 0029-0036) shows/discloses the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display (e.g. D3 discloses adding tags to content based on viewing/gaze threshold amount of time or based on different levels of threshold times (e.g. not read, skimmed, read)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose determining topics/portions of interest in a document, and displaying those portions to a user a disclosed by D3. 


As per claim 16, the rejection of claim 7 further incorporated, D1 discloses,
wherein the operation history includes display duration of the second data, and wherein in accordance with an operation for selecting one of the second images, (D1, 0021-0029, 0032-0034, 0049-0062, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9, 
D1 fails to expressly disclose - the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display.
In particular, D3 (0020, 0029-0036) shows/discloses the processor displays corresponding second data in which additional information is added to a part whose display duration is equal to or more than a threshold on the display (e.g. D3 discloses adding tags to content based on viewing/gaze threshold amount of time or based on different levels of threshold times (e.g. not read, skimmed, read)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose determining topics/portions of interest in a document, and displaying those portions to a user a disclosed by D3. 

As per claim 17:
The rejection of claim 14 further incorporated.
D1 fails to expressly disclose - wherein the processor is configured to display an operation image used for an operation for changing the threshold on the display, and add, when the operation is performed on the operation image, the additional information based on the changed threshold again.
wherein the processor is configured to display an operation image used for an operation for changing the threshold on the display, and add, when the operation is performed on the operation image, the additional information based on the changed threshold again (e.g. D3 discloses adding tags to content based on viewing/gaze threshold amount of time or based on different levels of threshold times (e.g. not read, skimmed, read)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose determining topics/portions of interest in a document, and displaying those portions to a user a disclosed by D3. 

As per claim 18:  
The rejection of claim of claim 14 further incorporated. 
D1 fails to expressly disclose - wherein the second data includes a plurality of pages, and wherein in accordance with the operation for selecting one of the second images, the processor displays a page with the longest display duration out of the plurality of pages.
In particular, D3 (0020, 0029-0036) shows/discloses wherein the second data includes a plurality of pages (e.g. content includes plurality of portions etc.), and wherein in accordance with the operation for selecting one of the second images, the processor displays a page with the longest display duration out of the plurality of pages 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose determining topics/portions of interest in a document, and displaying those portions to a user a disclosed by D3. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihama et al. (US 2018/0007217 A1, referred hereinafter as D1) in view of Gilra et al. (US 2014/0250411 A1, referred hereinafter as D2) in view of Cisler et al. (US 2008/0034307 A1, referred hereinafter as D4). 


As per claim 19, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the data includes a plurality of pieces of data, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses displaying operation data in different rows of the table as shown in figure 7 or 9).
wherein the operation history includes display date and time of the plurality of pieces of data, (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10  
and wherein the processor is configured to display a plurality of images representing the plurality of pieces of data on the display,… in accordance with an operation for selecting any one of the plurality of images (D1, 0021-0029, 0032-0034,  0049-0050, figure 8-10 discloses displaying time stamped operation data in different rows of the table as shown in figure 7 or 9, where a user is allowed to select any one of the rows/columns of data.  The examiner notes that data in the above figures 7 and 9, the noted columns include textual data, where each character of the text is a glyphs which is an image (Glyph: An image used in the visual representation of characters; roughly speaking, how a character looks.  See, https://www.computer-dictionary-online.org/definitions-g/glyph.html)).
As noted above, D1 discloses - in accordance with an operation for selecting any one of the plurality of images; however, D1 fails to expressly disclose - and display, target data represented by the selected image and different data whose display date and time overlaps with the display date and time of the target data, out of the plurality of pieces of data, on the display.
In particular, D4 (abstract, figure 11, 0092) shows/discloses display, target data represented by the selected image and different data whose display date and time overlaps with the display date and time of the target data, out of the plurality of pieces of data, on the display (e.g. shows plurality of snapshots of data/images having overlapping timing (e.g. year 08)).
.  This would have been obvious for the purpose allowing user to navigate to various versions of a document/views and applying undo/redo operation as needed/desired as disclosed by D4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144